Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Notice of Allowance office action is in response to the Applicant’s amendments and arguments/Remarks filed on 04/05/2021 and Pre-Brief Conference decision to re-open the case on 7/19/2021.
Claim status: 
Claim amended: 1.
Claims pending: 1-22.

Allowable Subject Matter
Allowable Subject matter: Claims 1- 22 are allowed.

The following is an examiner’s statement of reasons for the indication of allowance:
Applicant’s argumrents in the remarks filed April 05, 2021 have been considered and are deemed to be persuasive. Independent claims 1, 5, 14, 20 and their dependent claims 2-4, 6-13, 15-19 and 21-22 respectively are allowed because the closest prior art of record and references of Granbery et al (US 2015/0287022 A1) in view of Hursta (US 2015/0262160 A1), and Smets et al (US 9,485,092 B2), in any combination do not teach or render obvious to one of ordinary skill in the art, a method for processing one or more wireless payment 

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
JO et al (WO 2015002489 A1) discloses Delivery-Specialized Safe Payment Proxy System and Method.
Cattone (US 2016/0189146 A1) discloses the beacon device 200 that, when executed by a processing system…transmit those sensors signals using communication system 204. 
Weksler et al (US 2015/0332248 A1) discloses verifying a secure connection between a network beacon and a user computing device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
 
      /HATEM M ALI/
Examiner, Art Unit 3691


/HANI M KAZIMI/Primary Examiner, Art Unit 3691